Case: 13-10172    Date Filed: 11/22/2013   Page: 1 of 3


                                                     [DO NOT PUBLISH]

           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10172
                       Non-Argument Calendar
                     ________________________

                  D.C. Docket No. 0:12-cv-60832-JIC

SANDRA ASTRID PINEDA,

                                                     Plaintiff-Appellant,

                                  versus

CUSTOMS AND BORDER PROTECTION,
Jorge Roig, Director,
CUSTOMS AND BORDER PROTECTION OFFICER,
Molina Maritrini,
DEPARTMENT OF HOMELAND SECURITY (DHS),
Janet Napolitano, Secretary,

                                                     Defendants-Appellees,

U.S. ATTORNEY’S OFFICE,

                                                     Respondent-Appellee.

                      ______________________

              Appeal from the United States District Court
                  for the Southern District of Florida
                     _______________________

                           (November 22, 2013)
                 Case: 13-10172       Date Filed: 11/22/2013        Page: 2 of 3


Before WILSON, ANDERSON and BLACK, Circuit Judges.

PER CURIAM:

       Sandra Pineda appeals the district court’s dismissal of her complaint for a

lack of subject matter jurisdiction. Pineda’s complaint sought mandamus relief

and review of her expedited removal order. Officials removed Pineda on an

expedited basis after a Customs and Border Protection (CBP) officer determined

she was an intending immigrant without an immigrant visa. On appeal, she argues

she was unlawfully placed in expedited removal proceedings and denied the right

of a fair removal hearing. After review, we affirm the district court’s order

dismissing the case for lack of jurisdiction. 1

       Congress has limited the scope of review for orders of expedited removal

issued pursuant to 8 U.S.C. § 1225(b)(1):


               Notwithstanding any other provision of law (statutory or
               nonstatutory), including . . . sections 1361 and 1651 of
               such title, no court shall have jurisdiction to review—

               (i) except as provided in subsection (e) of this section,
               any individual determination or to entertain any other
               cause or claim arising from or relating to the
               implementation or operation of an order of removal
               pursuant to section 1225(b)(1) of this title[.]




       1
          We review a district court’s decision to dismiss a complaint for lack of subject-matter
jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) de novo. Christian Coalition of Fla., Inc. v.
United States, 662 F.3d 1182, 1188 (11th Cir. 2011).
                                                 2
                 Case: 13-10172       Date Filed: 11/22/2013       Page: 3 of 3


8 U.S.C. § 1252(a)(2)(A)(i) (emphasis added).                Moreover, while a court may

determine whether an alien has been ordered removed under § 1225(b)(1), “[t]here

shall be no review of whether the alien is actually inadmissible or entitled to any

relief from removal.” 8 U.S.C. 1252(e)(5).

       As noted by the district court, it was undisputed that officials removed

Pineda on an expedited basis after a CBP officer determined she was an intending

immigrant without an immigrant visa, pursuant to 8 U.S.C. § 1182(a)(7)(A)(i)(I).

The INA bars judicial review of any claim arising from or relating to the

implementation or operation of an expedited removal order, notwithstanding any

other provision of law. 8 U.S.C. § 1252(a)(2)(A)(i). It specifically precludes

review of whether an alien is actually inadmissible or entitled to any relief from

removal. See 8 U.S.C. 1252(e)(5). Thus, the district court did not err in dismissing

Pineda’s complaint for a lack of jurisdiction because, without any applicable

exception, her claims were judicially barred from review, as they related to the

merits of her removal order. 2

       AFFIRMED.




2
  Although Pineda asserted federal question jurisdiction and jurisdiction under the Mandamus
Act and the APA before the district court, she has waived any challenge to the district court’s
finding that none of these statutes independently established jurisdiction due to her failure to
raise them on appeal. Sepulveda v. U.S. Att’y Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).
Additionally, Pineda’s claim that she was denied a fair removal hearing does not constitute a
constitutional or legal question properly before this court under 8 U.S.C. §1252(a)(2)(D).
                                                 3